Name: Commission Implementing Decision (EU) 2016/1059 of 20 June 2016 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2016) 3753)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  economic geography;  EU finance
 Date Published: 2016-06-30

 30.6.2016 EN Official Journal of the European Union L 173/59 COMMISSION IMPLEMENTING DECISION (EU) 2016/1059 of 20 June 2016 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2016) 3753) (only the Bulgarian, Czech, Danish, Dutch, English, French, German, Italian, Latvian, Lithuanian, Portuguese, Slovenian, Spanish, Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 52 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with Article 31 of Council Regulation (EC) No 1290/2005 (2) and as from 1 January 2015 in accordance with Article 52 of Regulation (EU) No 1306/2013 the Commission is to carry out the necessary verifications, communicate to the Member States the results of those verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) In accordance with Regulation (EU) No 1306/2013, only agricultural expenditure which has been incurred in a way that has not infringed Union law may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commission's written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with Union law was notified by the Commission to the Member States in a summary report on the subject (3). (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice of the European Union in cases pending on 1 April 2016, HAS ADOPTED THIS DECISION: Article 1 The amounts set out in the Annex and related to expenditure incurred by the Member States' accredited paying agencies and declared under the EAGF or the EAFRD shall be excluded from Union financing. Article 2 This Decision is addressed to the Republic of Bulgaria, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Kingdom of Netherlands, the Portuguese Republic, the Republic of Slovenia, the Kingdom of Sweden, the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 20 June 2016. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). (3) D/1597464/2016-ANN2rev2-EN/FR and D/1597464/2016-ANN3rev1-Panache. ANNEX Budget Item: 05040206 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR RD Guidance Leader+ (RD-400) 2008 Reimbursement following judgment in Case T-516/10 FLAT RATE 5,00 % EUR 7 437 217,61 0,00 7 437 217,61 Total FR: EUR 7 437 217,61 0,00 7 437 217,61 Currency Amount Deductions Financial Impact EUR 7 437 217,61 0,00 7 437 217,61 Budget Item: 05040501 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact CZ Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2011 Reimbursement in Case T-32/16 FLAT RATE 5,00 % EUR 151 171,36 0,00 151 171,36 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2012 Reimbursement in Case T-32/16 FLAT RATE 5,00 % EUR 212 512,83 0,00 212 512,83 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2013 Reimbursement in Case T-32/16 FLAT RATE 5,00 % EUR 220 615,06 0,00 220 615,06 Total CZ: EUR 584 299,25 0,00 584 299,25 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 Lack of animal-counting and then of assessment of the livestock density during on-the-spot checks  removal of the sheep and goats not being under an animal premia ESTIMATED PERCENTAGE  0,48 % EUR 1 071 009,19  8 925,08 1 079 934,27 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2012 Lack of animal-counting and then of assessment of the livestock density during on-the-spot checks  removal of the sheep and goats not being under an animal premia ESTIMATED PERCENTAGE  0,48 % EUR 1 386 002,35  11 430,02 1 397 432,37 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2013 Lack of animal-counting and then of assessment of the livestock density during on-the-spot checks  removal of the sheep and goats not being under an animal premia ESTIMATED PERCENTAGE  0,48 % EUR 1 383 793,19  11 531,61 1 395 324,80 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2008 Reimbursement following judgment in Case T-259/13 FLAT RATE 5,00 % EUR 706 623,78 0,00 706 623,78 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2009 Reimbursement following judgment in Case T-259/13 FLAT RATE 5,00 % EUR 167 468,29 0,00 167 468,29 Total FR: EUR 4 714 896,80  31 886,71 4 746 783,51 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Certification 2013 EAFRD non-IACS random errors and EAGF control statistics. Rectification of correction found in ad hoc 48 ONE-OFF EUR 2 195,93 0,00 2 195,93 Certification 2013 EAGF non-IACS and EAFRD non-IACS known errors. Rectification of correction found in ad hoc 48 ONE-OFF EUR 26 105,45 0,00 26 105,45 Total ES: EUR 28 301,38 0,00 28 301,38 Currency Amount Deductions Financial Impact EUR 5 327 497,43  31 886,71 5 359 384,14 Budget Item: 05070107 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SI Decoupled Direct Aids 2013 Reimbursement in Case T-12/16 following judgment in Case T-667/14 ONE-OFF EUR 42 615,90 0,00 42 615,90 Decoupled Direct Aids 2014 Reimbursement in Case T-12/16 following judgment in Case T-667/14 ONE-OFF EUR 45 519,08 0,00 45 519,08 Decoupled Direct Aids 2015 Reimbursement in Case T-12/16 following judgment in Case T-667/14 ONE-OFF EUR 34 211,94 0,00 34 211,94 Decoupled Direct Aids 2010 Reimbursement following judgment in Case T-667/14 FLAT RATE 5,00 % EUR 85 780,08 2 203,29 83 576,79 Decoupled Direct Aids 2011 Reimbursement following judgment in Case T-667/14 FLAT RATE 5,00 % EUR 115 956,46 0,00 115 956,46 Decoupled Direct Aids 2012 Reimbursement following judgment in Case T-667/14 FLAT RATE 5,00 % EUR 131 269,23 0,00 131 269,23 Total SI: EUR 455 352,69 2 203,29 453 149,40 Currency Amount Deductions Financial Impact EUR 455 352,69 2 203,29 453 149,40 Budget Item: 6701 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BG Decoupled Direct Aids 2013 Weaknesses in the on-the-spot checks and sanctions and payments calculations  CY 2012 ONE-OFF EUR  167 489,00 0,00  167 489,00 Decoupled Direct Aids 2014 Weaknesses in the on-the-spot checks and sanctions and payments calculations  CY 2012 ONE-OFF EUR  131,00 0,00  131,00 Decoupled Direct Aids 2014 Weaknesses in the on-the-spot checks and sanctions and payments calculations  CY 2013 ONE-OFF EUR  250 296,00 0,00  250 296,00 Decoupled Direct Aids 2015 Weaknesses in the on-the-spot checks and sanctions and payments calculations  CY 2014 ONE-OFF EUR  263 217,00 0,00  263 217,00 Total BG: EUR  681 133,00 0,00  681 133,00 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact CZ Decoupled Direct Aids 2013 Claim year 2012: Deficiency in the LPIS update process, Deficiency in the risk analysis, No extension or extrapolation in case of overdeclaration > 3 % ONE-OFF EUR  112 441,28 0,00  112 441,28 Decoupled Direct Aids 2014 Claim year 2013: Deficiency in the LPIS update process, Deficiency in the risk analysis, No extension or extrapolation in case of overdeclaration > 3 %. ONE-OFF EUR  164 086,21 0,00  164 086,21 Decoupled Direct Aids 2015 Claim year 2014: Deficiency in the LPIS update process, Deficiency in the risk analysis, No extension or extrapolation in case of overdeclaration > 3 % ONE-OFF EUR  185 990,34 0,00  185 990,34 Cross Compliance 2011 Incorrect control of the identification and registration requirements, farmer with animals, CY 2010 FLAT RATE 10,00 % EUR  5 297 424,42  41,95  5 297 382,47 Cross Compliance 2012 Incorrect control of the identification and registration requirements, farmer with animals, CY 2011 FLAT RATE 10,00 % EUR  5 947 911,00  0,69  5 947 910,31 Cross Compliance 2013 Incorrect control of the identification and registration requirements, farmer with animals, CY 2012 FLAT RATE 10,00 % EUR  6 473 886,96  1 124,41  6 472 762,55 Cross Compliance 2014 Incorrect control of the identification and registration requirements, farmer with animals, CY 2013 FLAT RATE 10,00 % EUR  6 852 121,42  1 640,86  6 850 480,56 Wine  Investment 2011 Insufficient level of on-the-spot checks FLAT RATE 10,00 % EUR  124 003,47 0,00  124 003,47 Wine  Investment 2012 Insufficient level of on-the-spot checks FLAT RATE 10,00 % EUR  207 479,98 0,00  207 479,98 Wine  Investment 2013 Insufficient level of on-the-spot checks FLAT RATE 10,00 % EUR  201 933,62 0,00  201 933,62 Wine  Investment 2014 Insufficient level of on-the-spot checks FLAT RATE 10,00 % EUR  103 099,13 0,00  103 099,13 Cross Compliance 2011 One GAEC not defined and limited scope of the control for SMR5, farmer without animals, CY 2010 FLAT RATE 2,00 % EUR  1 059 484,88  8,39  1 059 476,49 Cross Compliance 2012 One GAEC not defined and limited scope of the control for SMR5, farmer without animals, CY 2011 FLAT RATE 2,00 % EUR  1 189 582,20  0,14  1 189 582,06 Cross Compliance 2013 One GAEC not defined and limited scope of the control for SMR5, farmer without animals, CY 2012 FLAT RATE 2,00 % EUR  1 294 777,39  224,88  1 294 552,51 Cross Compliance 2014 One GAEC not defined and limited scope of the control for SMR5, farmer without animals, CY 2013 FLAT RATE 2,00 % EUR  1 370 424,28 0,00  1 370 424,28 Total CZ: EUR  30 584 646,58  3 041,32  30 581 605,26 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Certification 2013 Financial correction for not recovered financial errors from previous years ONE-OFF EUR  46 753,71 0,00  46 753,71 Promotion Measures 2010 non-compliance with the provision on procurement FLAT RATE 100,00 % EUR  140 636,87  632,38  140 004,49 Promotion Measures 2011 non-compliance with the provision on procurement FLAT RATE 100,00 % EUR  331 758,14  168,23  331 589,91 Promotion Measures 2012 non-compliance with the provision on procurement FLAT RATE 100,00 % EUR  346 390,91  382,01  346 008,90 Promotion Measures 2013 non-compliance with the provision on procurement FLAT RATE 100,00 % EUR  67 459,69  33,69  67 426,00 Decoupled Direct Aids 2013 Weaknesses in the effectiveness of the control method and quality of the on-the-spot checks in CY2012 ONE-OFF EUR  224 492,66 0,00  224 492,66 Decoupled Direct Aids 2014 Weaknesses in the effectiveness of the control method and quality of the on-the-spot checks in CY2013 ONE-OFF EUR  186 360,48 0,00  186 360,48 Total DE: EUR  1 343 852,46  1 216,31  1 342 636,15 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Irregularities 2013 Delays in the starting-up of the recovery procedures and lack of diligence in the follow-up of debts ONE-OFF EUR  364 397,21 0,00  364 397,21 Certification 2011 EAGF non-IACS and EAFRD non-IACS known errors. Rectification of correction found in ad hoc 48 ONE-OFF EUR 3 523,35 0,00 3 523,35 Certification 2013 EAGF non-IACS and EAFRD non-IACS known errors. Rectification of correction found in ad hoc 48 ONE-OFF EUR 19 304,02 0,00 19 304,02 Cross Compliance 2010 Inadequate instruction for controls, deficiencies in the scope of the controls, 2009 FLAT RATE 10,00 % EUR  115 116,22  3 067,03  112 049,19 Cross Compliance 2011 Inadequate instruction for controls, deficiencies in the scope of the controls, 2009 FLAT RATE 10,00 % EUR  10 039,58 0,00  10 039,58 Cross Compliance 2012 Inadequate instruction for controls, deficiencies in the scope of the controls, 2009 FLAT RATE 10,00 % EUR  202,56 0,00  202,56 Cross Compliance 2011 Inadequate instruction for controls, deficiencies in the scope of the controls, 2010 FLAT RATE 10,00 % EUR  1 779 083,63  4 749,00  1 774 334,63 Cross Compliance 2012 Inadequate instruction for controls, deficiencies in the scope of the controls, 2010 FLAT RATE 10,00 % EUR  1 466,85 0,00  1 466,85 Cross Compliance 2013 Inadequate instruction for controls, deficiencies in the scope of the controls, 2010 FLAT RATE 10,00 % EUR  408,69 0,00  408,69 Cross Compliance 2012 Inadequate instruction for controls, deficiencies in the scope of the controls, 2011 FLAT RATE 10,00 % EUR  1 796 132,37  8 320,41  1 787 811,96 Cross Compliance 2013 Inadequate instruction for controls, deficiencies in the scope of the controls, 2011 FLAT RATE 10,00 % EUR  379,25 0,00  379,25 Cross Compliance 2013 Inadequate instruction for controls, deficiencies in the scope of the controls, 2012 FLAT RATE 5,00 % EUR  921 486,77 0,00  921 486,77 Certification 2014 Known error calculated based on systemic deficiencies in the substantive testing of the EAGF non-IACS population. ONE-OFF EUR  555 280,17 0,00  555 280,17 Certification 2014 Known error identified in the EAFRD non-IACS. Non-application of financial discipline. ONE-OFF EUR  84 578,54 0,00  84 578,54 Decoupled Direct Aids 2010 Lack of recovery, CY2009 ONE-OFF EUR  1 797 657,81 0,00  1 797 657,81 Decoupled Direct Aids 2011 Lack of recovery, CY2010 ONE-OFF EUR  2 476 822,58 0,00  2 476 822,58 Decoupled Direct Aids 2012 Lack of recovery, CY2011 ONE-OFF EUR  2 041 501,02 0,00  2 041 501,02 Fruit and Vegetables  Operational Programmes 2010 Recognition  outsourcing: shortcomings in controls FLAT RATE 5,00 % EUR  146 583,54  17 707,29  128 876,25 Fruit and Vegetables  Operational Programmes 2011 Recognition  outsourcing: shortcomings in controls FLAT RATE 5,00 % EUR  173 015,89  20 900,32  152 115,57 Decoupled Direct Aids 2013 Weaknesses in the quality of on-the-spot checks and in the calculation of payment and sanctions (claim year 2012) ONE-OFF EUR  237 956,45 0,00  237 956,45 Decoupled Direct Aids 2014 Weaknesses in the quality of on-the-spot checks and in the calculation of payment and sanctions (claim year 2012) ONE-OFF EUR  35,09 0,00  35,09 Decoupled Direct Aids 2014 Weaknesses in the quality of on-the-spot checks (claim year 2013) ONE-OFF EUR  5 437,95 0,00  5 437,95 Decoupled Direct Aids 2010 Weakness in LPIS (permanent pasture) CY 2009 FLAT RATE 0,41 % EUR  36 254,13 0,00  36 254,13 Decoupled Direct Aids 2010 Weakness in LPIS (permanent pasture) CY 2009 FLAT RATE 1,27 % EUR  491 140,74 0,00  491 140,74 Decoupled Direct Aids 2010 Weakness in LPIS (permanent pasture) CY 2009 FLAT RATE 1,87 % EUR  5 206 315,05 0,00  5 206 315,05 Decoupled Direct Aids 2010 Weakness in LPIS (permanent pasture) CY 2009 FLAT RATE 2,45 % EUR  525 444,92 0,00  525 444,92 Decoupled Direct Aids 2010 Weakness in LPIS (permanent pasture) CY 2009 FLAT RATE 2,71 % EUR  193 701,07 0,00  193 701,07 Decoupled Direct Aids 2010 Weakness in LPIS (permanent pasture) CY 2009 FLAT RATE 2,84 % EUR  3 385 206,63 0,00  3 385 206,63 Decoupled Direct Aids 2010 Weakness in LPIS (permanent pasture) CY 2009 FLAT RATE 2,97 % EUR  274 558,17 0,00  274 558,17 Decoupled Direct Aids 2010 Weakness in LPIS (permanent pasture) CY 2009 FLAT RATE 3,03 % EUR  6 425 414,59 0,00  6 425 414,59 Decoupled Direct Aids 2010 Weakness in LPIS (permanent pasture) CY 2009 FLAT RATE 3,32 % EUR  264 285,02 0,00  264 285,02 Decoupled Direct Aids 2010 Weakness in LPIS (permanent pasture) CY 2009 FLAT RATE 3,53 % EUR  370 297,50 0,00  370 297,50 Decoupled Direct Aids 2010 Weakness in LPIS (permanent pasture) CY 2009 FLAT RATE 4,34 % EUR  5 810 700,42 0,00  5 810 700,42 Decoupled Direct Aids 2011 Weakness in LPIS (permanent pasture) CY 2010 FLAT RATE 1,59 % EUR  140 897,44 0,00  140 897,44 Decoupled Direct Aids 2011 Weakness in LPIS (permanent pasture) CY 2010 FLAT RATE 3,58 % EUR  12 557 181,35 0,00  12 557 181,35 Decoupled Direct Aids 2011 Weakness in LPIS (permanent pasture) CY 2010 FLAT RATE 3,80 % EUR  1 604 161,19 0,00  1 604 161,19 Decoupled Direct Aids 2011 Weakness in LPIS (permanent pasture) CY 2010 FLAT RATE 4,46 % EUR  7 281 180,73 0,00  7 281 180,73 Decoupled Direct Aids 2011 Weakness in LPIS (permanent pasture) CY 2010 FLAT RATE 4,99 % EUR  521 889,14 0,00  521 889,14 Decoupled Direct Aids 2011 Weakness in LPIS (permanent pasture) CY 2010 FLAT RATE 5,86 % EUR  14 705 686,08 0,00  14 705 686,08 Decoupled Direct Aids 2011 Weakness in LPIS (permanent pasture) CY 2010 FLAT RATE 6,40 % EUR  754 883,66 0,00  754 883,66 Decoupled Direct Aids 2011 Weakness in LPIS (permanent pasture) CY 2010 FLAT RATE 6,52 % EUR  1 465 916,24 0,00  1 465 916,24 Decoupled Direct Aids 2011 Weakness in LPIS (permanent pasture) CY 2010 FLAT RATE 7,68 % EUR  1 054 399,87 0,00  1 054 399,87 Decoupled Direct Aids 2011 Weakness in LPIS (permanent pasture) CY 2010 FLAT RATE 8,60 % EUR  898 074,78 0,00  898 074,78 Decoupled Direct Aids 2011 Weakness in LPIS (permanent pasture) CY 2010 FLAT RATE 10,04 % EUR  17 872 503,33 0,00  17 872 503,33 Decoupled Direct Aids 2012 Weakness in LPIS (permanent pasture) CY2011 FLAT RATE 1,53 % EUR  129 372,04 0,00  129 372,04 Decoupled Direct Aids 2012 Weakness in LPIS (permanent pasture) CY2011 FLAT RATE 3,52 % EUR  1 670 394,11 0,00  1 670 394,11 Decoupled Direct Aids 2012 Weakness in LPIS (permanent pasture) CY2011 FLAT RATE 3,61 % EUR  12 569 567,63 0,00  12 569 567,63 Decoupled Direct Aids 2012 Weakness in LPIS (permanent pasture) CY2011 FLAT RATE 4,40 % EUR  457 993,13 0,00  457 993,13 Decoupled Direct Aids 2012 Weakness in LPIS (permanent pasture) CY2011 FLAT RATE 4,41 % EUR  6 222 534,74 0,00  6 222 534,74 Decoupled Direct Aids 2012 Weakness in LPIS (permanent pasture) CY2011 FLAT RATE 5,47 % EUR  14 047 831,11 0,00  14 047 831,11 Decoupled Direct Aids 2012 Weakness in LPIS (permanent pasture) CY2011 FLAT RATE 6,42 % EUR  1 460 940,66 0,00  1 460 940,66 Decoupled Direct Aids 2012 Weakness in LPIS (permanent pasture) CY2011 FLAT RATE 7,67 % EUR  1 039 427,27 0,00  1 039 427,27 Decoupled Direct Aids 2012 Weakness in LPIS (permanent pasture) CY2011 FLAT RATE 8,71 % EUR  896 518,36 0,00  896 518,36 Decoupled Direct Aids 2012 Weakness in LPIS (permanent pasture) CY2011 FLAT RATE 8,84 % EUR  1 073 434,31 0,00  1 073 434,31 Decoupled Direct Aids 2012 Weakness in LPIS (permanent pasture) CY2011 FLAT RATE 10,06 % EUR  18 587 226,24 0,00  18 587 226,24 Decoupled Direct Aids 2013 Weakness in LPIS (permanent pasture) CY 2012 FLAT RATE 1,52 % EUR  282 433,44 0,00  282 433,44 Decoupled Direct Aids 2013 Weakness in LPIS (permanent pasture) CY 2012 FLAT RATE 2,73 % EUR  2 189 472,27 0,00  2 189 472,27 Decoupled Direct Aids 2013 Weakness in LPIS (permanent pasture) CY 2012 FLAT RATE 3,47 % EUR  436 427,69 0,00  436 427,69 Decoupled Direct Aids 2013 Weakness in LPIS (permanent pasture) CY 2012 FLAT RATE 3,60 % EUR  13 607 317,98 0,00  13 607 317,98 Decoupled Direct Aids 2013 Weakness in LPIS (permanent pasture) CY 2012 FLAT RATE 4,34 % EUR  6 859 547,08 0,00  6 859 547,08 Decoupled Direct Aids 2013 Weakness in LPIS (permanent pasture) CY 2012 FLAT RATE 5,23 % EUR  14 573 066,77 0,00  14 573 066,77 Decoupled Direct Aids 2013 Weakness in LPIS (permanent pasture) CY 2012 FLAT RATE 5,67 % EUR  1 481 797,81 0,00  1 481 797,81 Decoupled Direct Aids 2013 Weakness in LPIS (permanent pasture) CY 2012 FLAT RATE 8,11 % EUR  937 029,74 0,00  937 029,74 Decoupled Direct Aids 2013 Weakness in LPIS (permanent pasture) CY 2012 FLAT RATE 8,35 % EUR  1 152 945,89 0,00  1 152 945,89 Decoupled Direct Aids 2013 Weakness in LPIS (permanent pasture) CY 2012 FLAT RATE 8,47 % EUR  1 067 848,09 0,00  1 067 848,09 Decoupled Direct Aids 2013 Weakness in LPIS (permanent pasture) CY 2012 FLAT RATE 10,09 % EUR  18 550 881,56 0,00  18 550 881,56 Decoupled Direct Aids 2014 Weakness in LPIS (permanent pasture) CY 2013 FLAT RATE 1,78 % EUR  242 483,04 0,00  242 483,04 Decoupled Direct Aids 2014 Weakness in LPIS (permanent pasture) CY 2013 FLAT RATE 2,43 % EUR  1 440 419,43 0,00  1 440 419,43 Decoupled Direct Aids 2014 Weakness in LPIS (permanent pasture) CY 2013 FLAT RATE 3,58 % EUR  13 675 357,81 0,00  13 675 357,81 Decoupled Direct Aids 2014 Weakness in LPIS (permanent pasture) CY 2013 FLAT RATE 3,67 % EUR  244 557,73 0,00  244 557,73 Decoupled Direct Aids 2014 Weakness in LPIS (permanent pasture) CY 2013 FLAT RATE 5,22 % EUR  22 266 789,93 0,00  22 266 789,93 Decoupled Direct Aids 2014 Weakness in LPIS (permanent pasture) CY 2013 FLAT RATE 5,62 % EUR  1 460 452,24 0,00  1 460 452,24 Decoupled Direct Aids 2014 Weakness in LPIS (permanent pasture) CY 2013 FLAT RATE 8,21 % EUR  1 461 393,24 0,00  1 461 393,24 Decoupled Direct Aids 2014 Weakness in LPIS (permanent pasture) CY 2013 FLAT RATE 8,22 % EUR  967 202,28 0,00  967 202,28 Decoupled Direct Aids 2014 Weakness in LPIS (permanent pasture) CY 2013 FLAT RATE 8,53 % EUR  1 203 367,96 0,00  1 203 367,96 Decoupled Direct Aids 2014 Weakness in LPIS (permanent pasture) CY 2013 FLAT RATE 10,09 % EUR  18 791 305,94 0,00  18 791 305,94 Fruit and Vegetables  Operational Programmes 2010 Weakness in POs Recognition  Control of the marketed production  Full delivery FLAT RATE 5,00 % EUR  149 704,70  18 084,33  131 620,37 Fruit and Vegetables  Operational Programmes 2011 Weakness in POs Recognition  Control of the marketed production  Full delivery FLAT RATE 5,00 % EUR  3 967,05  479,22  3 487,83 Total ES: EUR  275 525 856,12  73 307,60  275 452 548,52 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Entitlements 2013 Allocation for farmers who were not able to sign a private contract clause for objective reasons and allocation for new farmers FLAT RATE 10,00 % EUR  822 428,05 0,00  822 428,05 Entitlements 2014 Allocation for farmers who were not able to sign a private contract clause for objective reasons and allocation for new farmers FLAT RATE 10,00 % EUR  1 382 331,15 0,00  1 382 331,15 Entitlements 2013 Allocation for grubbing up vineyards 2012 FLAT RATE 10,00 % EUR  16 184,70 0,00  16 184,70 Entitlements 2014 Allocation for grubbing up vineyards 2012 FLAT RATE 10,00 % EUR  16 184,70 0,00  16 184,70 Entitlements 2013 Allocation for meat veals ONE-OFF EUR  1 363 665,37  29 946,09  1 333 719,28 Entitlements 2014 Allocation for meat veals ONE-OFF EUR  1 363 665,37 0,00  1 363 665,37 Entitlements 2013 Incorrect calculation of the linear reduction ONE-OFF EUR  89 489 899,24  1 965 198,18  87 524 701,06 Entitlements 2014 Incorrect calculation of the linear reduction ONE-OFF EUR  98 131 085,38 0,00  98 131 085,38 Total FR: EUR  192 585 443,96  1 995 144,27  190 590 299,69 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Cross Compliance 2013 Application of tolerances for SMR7 and SMR8, CY 2012 ONE-OFF EUR  216 342,93 0,00  216 342,93 Cross Compliance 2014 Application of tolerances for SMR7 and SMR8, CY 2013 ONE-OFF EUR  133 445,51 0,00  133 445,51 Cross Compliance 2015 Application of tolerances for SMR7 and SMR8, CY 2014 ONE-OFF EUR  125 894,15 0,00  125 894,15 Certification 2010 Claw-back and completeness of Annex III ONE-OFF EUR  373 689,17 0,00  373 689,17 Certification 2011 Claw-back and completeness of Annex III ONE-OFF EUR  388,00 0,00  388,00 Certification 2012 Claw-back and completeness of Annex III ONE-OFF EUR  3 394,82 0,00  3 394,82 Cross Compliance 2011 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2010 FLAT RATE 2,00 % EUR  1 456 734,56  16 924,48  1 439 810,08 Cross Compliance 2012 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2010 FLAT RATE 2,00 % EUR  9 246,99 8,89  9 255,88 Cross Compliance 2013 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2010 FLAT RATE 2,00 % EUR  6 356,12 0,00  6 356,12 Cross Compliance 2012 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2011 FLAT RATE 2,00 % EUR  4 128 736,01  82 450,81  4 046 285,20 Cross Compliance 2013 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2011 FLAT RATE 2,00 % EUR  6 293,36 0,00  6 293,36 Cross Compliance 2014 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2011 FLAT RATE 2,00 % EUR  1 188,27 0,00  1 188,27 Cross Compliance 2013 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2012 FLAT RATE 2,00 % EUR  4 133 131,91  82 712,75  4 050 419,16 Cross Compliance 2014 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2012 FLAT RATE 2,00 % EUR  3 715,44  75,10  3 640,34 Cross Compliance 2011 Tolerance applied for identification for SMR7 and SMR8, CY2010 ONE-OFF EUR  358 022,71  7 160,45  350 862,26 Cross Compliance 2012 Tolerance applied for identification for SMR7 and SMR8, CY2011 ONE-OFF EUR  570 898,01  12 536,93  558 361,08 Cross Compliance 2013 Tolerance applied for identification for SMR7 and SMR8, CY2012 ONE-OFF EUR  306 764,01  613,53  306 150,48 Total GB: EUR  11 834 241,97  202 465,16  11 631 776,81 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Cross Compliance 2011 Several SMRs partially checked, leniency of the sanctioning system, farmers with animals, CY2010 ESTIMATED AMOUNT EUR  1 541 264,44  451,39  1 540 813,05 Cross Compliance 2012 Several SMRs partially checked, leniency of the sanctioning system, farmers with animals, CY2011 ESTIMATED AMOUNT EUR  1 509 688,44 0,00  1 509 688,44 Cross Compliance 2013 Several SMRs partially checked, leniency of the sanctioning system, farmers with animals, CY2012 ESTIMATED AMOUNT EUR  1 482 417,28 0,00  1 482 417,28 Cross Compliance 2011 Two SMRs partially checked, farmers without animals, CY2010 ESTIMATED AMOUNT EUR  450 758,57 0,00  450 758,57 Cross Compliance 2012 Two SMRs partially checked, farmers without animals, CY2011 ESTIMATED AMOUNT EUR  473 989,06 0,00  473 989,06 Cross Compliance 2013 Two SMRs partially checked, farmers without animals, CY2012 ESTIMATED AMOUNT EUR  497 207,98 0,00  497 207,98 Total IT: EUR  5 955 325,77  451,39  5 954 874,38 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LU Decoupled Direct Aids 2013 Claim year 2012: weaknesses in effectiveness of risk analysis. ONE-OFF EUR  77 965,03  155,93  77 809,10 Decoupled Direct Aids 2014 Claim year 2013: weaknesses in effectiveness of risk analysis. ONE-OFF EUR  19 066,61 0,00  19 066,61 Decoupled Direct Aids 2015 Claim year 2014: weaknesses in effectiveness of risk analysis. ONE-OFF EUR  10 880,09 0,00  10 880,09 Decoupled Direct Aids 2014 Claim years from 2012 to 2013: non-retroactivity of reductions and sanctions as per Art. 57 and 80 of Regulation (EC) No 1122/2009. ONE-OFF EUR  28 439,04 0,00  28 439,04 Decoupled Direct Aids 2014 Claim years from 2012 to 2014: eligibility of linear landscape elements as per Art. 26 of Regulation (EC) No 1122/2009 ONE-OFF EUR  7 926,48  6,00  7 920,48 Total LU: EUR  144 277,25  161,93  144 115,32 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LV Food Aid within the Community 2013 Advance payment to operator exceeds regulatory maximum ONE-OFF EUR  44 082,50 0,00  44 082,50 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 Incorrect calculation of aid payments ONE-OFF EUR  34 355,75 0,00  34 355,75 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 Incorrect calculation of aid payments ONE-OFF EUR  33 114,31 0,00  33 114,31 Other Direct Aid  Article 68-72 of Reg.73/2009 2013 No mention of the measure in the control report  insufficient awareness of inspectors about specific risks ONE-OFF EUR  2 356,35 0,00  2 356,35 Other Direct Aid  Article 68-72 of Reg.73/2009 2014 No mention of the measure in the control report  insufficient awareness of inspectors about specific risks ONE-OFF EUR  2 271,21 0,00  2 271,21 Food Aid within the Community 2013 Non-compliance with applicable time limits for public procurement FLAT RATE 2,00 % EUR  98 781,18  881,65  97 899,53 Total LV: EUR  214 961,30  881,65  214 079,65 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact NL Cross Compliance 2015 Weaknesses in on-the-spot check for SMR12, CY2014 ONE-OFF EUR  17 819,22 0,00  17 819,22 Cross Compliance 2013 Weaknesses in on-the-spot checks for SMR8 and SMR12, CY2012 ONE-OFF EUR  37 075,36 0,00  37 075,36 Cross Compliance 2014 Weaknesses in on-the-spot checks for SMR8 and SMR12, CY2013 ONE-OFF EUR  5 779,47 0,00  5 779,47 Total NL: EUR  60 674,05 0,00  60 674,05 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Cross Compliance 2013 One GAEC inadequately defined, one GAEC not controlled, partial deficiencies in 4 SMRS, leniency in the sanctioning system, CY2012 FLAT RATE 5,00 % EUR  3 233 085,77  108 110,02  3 124 975,75 Cross Compliance 2011 One GAEC inadequately defined, partial deficiencies in 4 SMRS, leniency in the sanctioning system, CY2010 FLAT RATE 5,00 % EUR  899 122,29  208 499,79  690 622,50 Cross Compliance 2012 One GAEC inadequately defined, partial deficiencies in 4 SMRS, leniency in the sanctioning system, CY2010 FLAT RATE 5,00 % EUR  7 817,09  842,64  6 974,45 Cross Compliance 2013 One GAEC inadequately defined, partial deficiencies in 4 SMRS, leniency in the sanctioning system, CY2010 FLAT RATE 5,00 % EUR 180,91 0,00 180,91 Cross Compliance 2012 One GAEC inadequately defined, partial deficiencies in 4 SMRS, leniency in the sanctioning system, CY2011 FLAT RATE 5,00 % EUR  3 217 040,09  245 336,98  2 971 703,11 Cross Compliance 2013 One GAEC inadequately defined, partial deficiencies in 4 SMRS, leniency in the sanctioning system, CY2011 FLAT RATE 5,00 % EUR  2 037,25 0,00  2 037,25 Cross Compliance 2011 One GAEC inadequately defined, partial deficiencies in 4 SMRS, leniency in the sanctioning system, CY2012 FLAT RATE 5,00 % EUR  166 454,16 0,00  166 454,16 Cross Compliance 2012 One GAEC inadequately defined, partial deficiencies in 4 SMRS, leniency in the sanctioning system, CY2012 FLAT RATE 5,00 % EUR  46 559,18 0,00  46 559,18 Decoupled Direct Aids 2013 Weakness in consolidation, CY2012 FLAT RATE 5,00 % EUR  21 462 543,90 0,00  21 462 543,90 Decoupled Direct Aids 2014 Weakness in consolidation, CY2013 FLAT RATE 2,00 % EUR  8 494 795,80 0,00  8 494 795,80 Total PT: EUR  37 529 274,62  562 789,43  36 966 485,19 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SE Milk  School milk 2010 Incomplete administrative checking of aid applications ESTIMATED AMOUNT EUR  78 643,30 0,00  78 643,30 Milk  School milk 2011 Incomplete administrative checking of aid applications ESTIMATED AMOUNT EUR  84 843,00 0,00  84 843,00 Milk  School milk 2012 Incomplete administrative checking of aid applications ESTIMATED AMOUNT EUR  90 599,19 0,00  90 599,19 Milk  School milk 2013 Incomplete administrative checking of aid applications ESTIMATED AMOUNT EUR  71 717,30 0,00  71 717,30 Milk  School milk 2014 Incomplete administrative checking of aid applications ESTIMATED AMOUNT EUR  53 174,59 0,00  53 174,59 Total SE: EUR  378 977,38 0,00  378 977,38 Currency Amount Deductions Financial Impact EUR  556 838 664,46  2 839 459,06  553 999 205,40 Budget Item: 6711 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Rural Development EAFRD Axis 1 + 3  Investment-orientated measures (2007-2013) 2013 10 % project costs offered to be paid by the winning bidder  correction of 25 % on the individual projects ONE-OFF EUR  98 865,51 0,00  98 865,51 Rural Development EAFRD Investment  public beneficiaries 2014 10 % project costs offered to be paid by the winning bidder  correction of 25 % on the individual projects ONE-OFF EUR  36 996,07 0,00  36 996,07 Rural Development EAFRD Investment  public beneficiaries 2014 10 % project costs paid by the winning bidder  100 % correction on the individual projects ONE-OFF EUR  461 580,98 0,00  461 580,98 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2013 Agri-Environment  Lack of verification of livestock density during the on-the-spot check FLAT RATE 5,00 % EUR  127 073,79 0,00  127 073,79 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2014 Agri-Environment  Lack of verification of livestock density during the on-the-spot check FLAT RATE 5,00 % EUR  126 252,39 0,00  126 252,39 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2015 Agri-Environment  Lack of verification of livestock density during the on-the-spot check FLAT RATE 5,00 % EUR  110 666,82 0,00  110 666,82 Rural Development EAFRD Axis 1 + 3  investment-orientated measures (2007-2013) 2012 Weaknesses in tendering, awarding bids, exceeding thresholds, administrative control and taking over own contribution FLAT RATE 10,00 % EUR  375 618,20 0,00  375 618,20 Rural Development EAFRD Axis 1 + 3  investment-orientated measures (2007-2013) 2013 Weaknesses in tendering, awarding bids, exceeding thresholds, administrative control and taking over own contribution FLAT RATE 10,00 % EUR  164 490,50 0,00  164 490,50 Rural Development EAFRD Investment  public beneficiaries 2014 Weaknesses in tendering, most advantageous offer, exceeding thresholds (State aid and national financing), covering of projects costs by the winning bidder, related weaknesses in administrative control FLAT RATE 10,00 % EUR  70 931,60 0,00  70 931,60 Rural Development EAFRD Investment  public beneficiaries 2015 Weaknesses in tendering, most advantageous offer, exceeding thresholds (state aid and national financing), covering of projects costs by the winning bidder, related weaknesses in administrative control FLAT RATE 10,00 % EUR 12,49 0,00 12,49 Total DE: EUR  1 572 463,37 0,00  1 572 463,37 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DK Rural Development EAFRD Axis 1 + 3  investment-orientated measures (2007-2013) 2008 Weaknesses in key controls: check of the reasonableness of the costs, scope of the ex post checks FLAT RATE 5,00 % EUR  19 234,20 0,00  19 234,20 Rural Development EAFRD Axis 1 + 3  investment-orientated measures (2007-2013) 2009 Weaknesses in key controls: check of the reasonableness of the costs, scope of the ex post checks FLAT RATE 5,00 % EUR  10 410,87 0,00  10 410,87 Rural Development EAFRD Axis 1 + 3  investment-orientated measures (2007-2013) 2010 Weaknesses in key controls: check of the reasonableness of the costs, scope of the ex post checks FLAT RATE 5,00 % EUR  10 520,43 0,00  10 520,43 Rural Development EAFRD Axis 1 + 3  investment-orientated measures (2007-2013) 2011 Weaknesses in key controls: check of the reasonableness of the costs, scope of the ex post checks FLAT RATE 5,00 % EUR  21 757,75 0,00  21 757,75 Rural Development EAFRD Axis 1 + 3  investment-orientated measures (2007-2013) 2012 Weaknesses in key controls: check of the reasonableness of the costs, scope of the ex post checks FLAT RATE 5,00 % EUR  93 474,30 0,00  93 474,30 Rural Development EAFRD Axis 1 + 3  investment-orientated measures (2007-2013) 2013 Weaknesses in key controls: check of the reasonableness of the costs, scope of the ex post checks FLAT RATE 5,00 % EUR  671 102,85 0,00  671 102,85 Rural Development EAFRD Investment  private beneficiaries 2014 Weaknesses in key controls: check of the reasonableness of the cost, scope of the ex post checks FLAT RATE 5,00 % EUR  1 187 926,23 0,00  1 187 926,23 Total DK: EUR  2 014 426,63 0,00  2 014 426,63 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Rural Development EAFRD Axis 4 Leader (2007-2013) 2013 Lack of verification of the reasonableness of costs ONE-OFF EUR  40 312,61 0,00  40 312,61 Rural Development EAFRD Axis 4 Leader (2007-2013) 2013 Absence in an ancillary control  lack of records of serial numbers FLAT RATE 2,00 % EUR  238 846,71 0,00  238 846,71 Cross Compliance 2011 Inadequate instruction for controls, deficiencies in the scope of the controls, 2009 FLAT RATE 10,00 % EUR  30 820,17  238,69  30 581,48 Cross Compliance 2013 Inadequate instruction for controls, deficiencies in the scope of the controls, 2010 FLAT RATE 10,00 % EUR  29 052,62 0,00  29 052,62 Rural Development EAFRD Axis 2 (2007-2013, non-area-related measures) 2012 Lack of audit trail in processing the applications and verification of the eligibility criteria  measures 226 and 227 actions directly implemented by the regions FLAT RATE 2,00 % EUR  630 767,90 0,00  630 767,90 Rural Development EAFRD Axis 2 (2007-2013, non-area-related measures) 2013 Lack of audit trail in processing the applications and verification of the eligibility criteria  measures 226 and 227 actions directly implemented by the regions FLAT RATE 2,00 % EUR  1 092 936,85 0,00  1 092 936,85 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2010 Lack of recovery, RD, CY2009 ONE-OFF EUR  106 540,72 0,00  106 540,72 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2011 Lack of recovery, RD, CY2010 ONE-OFF EUR  507 976,98 0,00  507 976,98 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2012 Lack of recovery, RD, CY2011 ONE-OFF EUR  726 960,97 0,00  726 960,97 Certification 2014 MLE in EAFRD non-IACS ONE-OFF EUR  76 305,79 0,00  76 305,79 Rural Development EAFRD Axis 2 (2007-2013, non-area-related measures) 2012 Non respect of separation of duties laid down in Article 25(4) of Regulation (EU) No 65/2011  measures 226 and 227 grants (only some files are concerned) FLAT RATE 2,00 % EUR  21 756,65 0,00  21 756,65 Rural Development EAFRD Axis 2 (2007-2013, non-area-related measures) 2013 Non respect of separation of duties laid down in Article 25(4) of Regulation (EU) No 65/2011  measures 226 and 227 grants (only some files are concerned) FLAT RATE 2,00 % EUR  18 956,82 0,00  18 956,82 Certification 2014 Reimbursement to the Fund ONE-OFF EUR 13 600,00 0,00 13 600,00 Total ES: EUR  3 507 634,79  238,69  3 507 396,10 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Cross Compliance 2011 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2010 FLAT RATE 2,00 % EUR  204 524,82  6 200,68  198 324,14 Cross Compliance 2012 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2010 FLAT RATE 2,00 % EUR 13 346,23  1 357,03 14 703,26 Cross Compliance 2013 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2010 FLAT RATE 2,00 % EUR 5 741,82  305,80 6 047,62 Cross Compliance 2011 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2011 FLAT RATE 2,00 % EUR  350 753,25 0,00  350 753,25 Cross Compliance 2012 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2011 FLAT RATE 2,00 % EUR  317 738,94 0,00  317 738,94 Cross Compliance 2013 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2011 FLAT RATE 2,00 % EUR 9 145,37  15,58 9 160,95 Cross Compliance 2014 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2011 FLAT RATE 2,00 % EUR 10 371,16  966,81 11 337,97 Cross Compliance 2012 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2012 FLAT RATE 2,00 % EUR  361 073,80 0,00  361 073,80 Cross Compliance 2013 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2012 FLAT RATE 2,00 % EUR  371 204,15 0,00  371 204,15 Cross Compliance 2014 Deficient control of 3 GAEC and MRFPP, Minimum control rate for SMR8 not achieved, insufficient sample size for SMR7, CY2012 FLAT RATE 2,00 % EUR 1 642,49 0,00 1 642,49 Total GB: EUR  1 565 047,89  8 845,90  1 556 201,99 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2014 Lack of traceability of administrative checks carried out (in situ visits) for Measure 214 (part genetic resources only). FLAT RATE 2,00 % EUR  20 143,37 0,00  20 143,37 Rural Development EAFRD Axis 2 (2007-2013, non-area-related measures) 2013 Lack of traceability of administrative checks carried out (in situ visits) for measures 216, 226 and 227. FLAT RATE 2,00 % EUR  287 733,55 0,00  287 733,55 Rural Development EAFRD Axis 2 (2007-2013, non-area-related measures) 2014 Lack of traceability of administrative checks carried out (in situ visits) for measures 216, 226 and 227. FLAT RATE 2,00 % EUR  351 204,50 0,00  351 204,50 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2012 Measure 112: non-compliance with the 18-month rule (Article 13(4) of Regulation (EC) No 1974/2006) FLAT RATE 5,00 % EUR  29 568,70 0,00  29 568,70 Rural Development EAFRD Axis 1  Measures with flat rate support (2007-2013) 2013 Measure 112: non-compliance with the 18-month rule (Article 13(4) of Regulation (EC) No 1974/2006) FLAT RATE 5,00 % EUR  473 821,00 0,00  473 821,00 Rural Development EAFRD Axis 1  Measures with flat rate support 2014 Measure 112: non-compliance with the 18-month rule (Article 13(4) of Regulation (EC) No 1974/2006) FLAT RATE 5,00 % EUR  9 059,40 0,00  9 059,40 Rural Development EAFRD Axis 1  Measures with flat rate support 2015 Measure 112: non-compliance with the 18-month rule (Article 13(4) of Regulation (EC) No 1974/2006) FLAT RATE 5,00 % EUR  3 425,50 0,00  3 425,50 Rural Development EAFRD Axis 2 (2007-2013, non-area-related measures) 2013 Non-eligible expenditure detected during the audit ONE-OFF EUR  20 228,00 0,00  20 228,00 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2014 Non-eligible expenditure detected during the audit ONE-OFF EUR  2 427,98 0,00  2 427,98 Rural Development EAFRD Axis 2 (2007-2013, non-area-related measures) 2014 Non-eligible expenditure detected during the audit ONE-OFF EUR  28 173,30 0,00  28 173,30 Cross Compliance 2011 Several SMRs partially checked, leniency of the sanctioning system, farmers with animals, CY2010 ESTIMATED AMOUNT EUR  60 953,16 3,67  60 956,83 Cross Compliance 2012 Several SMRs partially checked, leniency of the sanctioning system, farmers with animals, CY2011 ESTIMATED AMOUNT EUR  82 528,15  2 949,30  79 578,85 Cross Compliance 2013 Several SMRs partially checked, leniency of the sanctioning system, farmers with animals, CY2012 ESTIMATED AMOUNT EUR  89 122,06  2 306,35  86 815,71 Cross Compliance 2011 Two SMRs partially checked, farmers without animals, CY2010 ESTIMATED AMOUNT EUR  17 826,41 0,00  17 826,41 Cross Compliance 2012 Two SMRs partially checked, farmers without animals, CY2011 ESTIMATED AMOUNT EUR  25 910,93 0,00  25 910,93 Cross Compliance 2013 Two SMRs partially checked, farmers without animals, CY2012 ESTIMATED AMOUNT EUR  29 891,85 0,00  29 891,85 Total IT: EUR  1 532 017,86  5 251,98  1 526 765,88 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LT Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2012 Control of the eligibility criteria for NH (follow-up of Enquiry RD2/2009/010) FLAT RATE 2,00 % EUR  233 271,48 0,00  233 271,48 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2013 Control of the eligibility criteria for NH (follow-up of Enquiry RD2/2009/010) FLAT RATE 2,00 % EUR  198 148,95 0,00  198 148,95 Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2014 Control of the eligibility criteria for NH (follow-up of Enquiry RD2/2009/010) FLAT RATE 2,00 % EUR  304 459,02 0,00  304 459,02 Total LT: EUR  735 879,45 0,00  735 879,45 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Cross Compliance 2011 One GAEC inadequately defined, partial deficiencies in 4 SMRS, leniency in the sanctioning system, CY2010 FLAT RATE 5,00 % EUR  231 656,69  87,24  231 569,45 Cross Compliance 2012 One GAEC inadequately defined, partial deficiencies in 4 SMRS, leniency in the sanctioning system, CY2010 FLAT RATE 5,00 % EUR  10 909,92 0,00  10 909,92 Cross Compliance 2013 One GAEC inadequately defined, partial deficiencies in 4 SMRS, leniency in the sanctioning system, CY2010 FLAT RATE 5,00 % EUR  1 883,90 0,00  1 883,90 Cross Compliance 2011 One GAEC inadequately defined, partial deficiencies in 4 SMRS, leniency in the sanctioning system, CY2011 FLAT RATE 5,00 % EUR  382 418,80  19 445,93  362 972,87 Cross Compliance 2012 One GAEC inadequately defined, partial deficiencies in 4 SMRS, leniency in the sanctioning system, CY2011 FLAT RATE 5,00 % EUR  449 842,53  616,54  449 225,99 Cross Compliance 2013 One GAEC inadequately defined, partial deficiencies in 4 SMRS, leniency in the sanctioning system, CY2011 FLAT RATE 5,00 % EUR  17 947,73 0,00  17 947,73 Cross Compliance 2012 One GAEC inadequately defined, partial deficiencies in 4 SMRS, leniency in the sanctioning system, CY2012 FLAT RATE 5,00 % EUR  581 182,86 0,00  581 182,86 Cross Compliance 2013 One GAEC inadequately defined, partial deficiencies in 4 SMRS, leniency in the sanctioning system, CY2012 FLAT RATE 5,00 % EUR  320 053,39 0,00  320 053,39 Total PT: EUR  1 995 895,82  20 149,71  1 975 746,11 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SE Certification 2013 Error detected in the EAFRD non-IACS population ONE-OFF EUR  58 780,85 0,00  58 780,85 Certification 2014 Error detected in the EAFRD non-IACS population ONE-OFF EUR  29 887,03 0,00  29 887,03 Certification 2014 Errors detected in the EAFRD non-IACS population ONE-OFF EUR  474 359,50 0,00  474 359,50 Total SE: EUR  563 027,38 0,00  563 027,38 Currency Amount Deductions Financial Impact EUR  13 486 393,19  34 486,28  13 451 906,91